Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eugene P. Harrison appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment to the Defendants in his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Harrison v. John CL Darby, No. 2:08-cv-03874-PMD, 2009 WL 936469 (D.S.C. April 10, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.